Citation Nr: 0412987	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  99-24-058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the residuals of frozen 
feet.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
RO that denied service connection for the residuals of frozen 
feet.  The Board remanded this case in July 2001 for 
evidentiary development and again in March 2003 to afford the 
veteran a hearing at the RO.  In May 2003 the veteran 
appeared and gave testimony at a hearing before a hearing 
officer at the RO.  A transcript of this hearing is of 
record.  


FINDING OF FACT

The competent evidence is against a finding that the veteran 
currently has residuals of frozen feet.  


CONCLUSION OF LAW

Residuals of frozen feet were not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(d) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 17 Vet. App. 312, 422 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In a letter dated in February 2002, the RO informed the 
veteran of the evidence needed to substantiate his current 
claim, and of who was responsible for obtaining what 
evidence.   In addition, this notice letter of February 2002 
informed the veteran of the evidence that VA needed.  The 
February 2002 VCAA notice told the veteran of his 
responsibility for submitting evidence, and thereby put him 
on notice to submit all such evidence in his possession.  

In Pelegrini, the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, at 420-22.  In this case, the initial 
AOJ decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA has taken the position that this 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994) 
(holding that a statute has a prohibited retroactive effect 
if it "impose[s] new duties with respect to transactions 
already completed" or "attaches new legal consequences to 
events completed before its enactment").

In any event, the veteran was not prejudiced by the delayed 
VCAA notice.  

While the veteran did submit evidence after the VCAA notice, 
the RO adjudicated the veteran's claim on a de novo basis in 
light of this evidence.  In this regard, the RO issued a 
rating decision in May 2002, which considered the claim under 
the VCAA without reference to the earlier denial.

It does not appear from a review of the record that, after 
two earlier Board remands, any clinical evidence relevant to 
the veteran's current appeal is available, but not yet 
associated with the claims folder.  While the veteran's 
service medical records are unfortunately not available due 
to a 1973 fire at the National Personnel Records Center in St 
Louis, the veteran has indicated that he did not receive any 
treatment during service for the disability now at issue.   

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability due to service and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
veteran has received a recent VA examination in regard to his 
claimed residuals of frozen feet.  The examiner had access to 
all the relevant evidence of record and he also provided 
medical opinions regarding the medical questions pertinent to 
the veteran's claim.  

                                                     I.  
Factual Basis

The veteran's service medical records could not be obtained.  
In December 1998, the National Personnel Records Center 
reported that the service medical records were not in their 
files.  They added that if he veteran's records were at that 
facility in July 1973, they would have been in the area that 
received the most damage in a fire at that time, and might 
have been destroyed.  

The RO submitted a request for alternative records from the 
NPRC, but the NPRC responded that it needed the dates of the 
veteran's treatment.  As will be discussed below, the veteran 
subsequently reported that he received no pertinent treatment 
during service.

In an application for VA pension benefits received in January 
1995, the veteran reported no cold injury or cold injury 
residuals.

During a VA medical examination in March 1995, there were no 
complaints or findings indicative of residuals of frozen 
feet.  It was noted that there were no venous varicosities 
and a neurological examination was normal.  No diagnosis 
indicative of residuals of frozen feet was reported.  He 
reported a history of heart attack in 1991.

Private clinical records reveal that the veteran was 
hospitalized in May 1996 for the performance of coronary 
artery bypass surgery.  At that time the veteran gave a 
history that included coronary artery disease and diabetes 
mellitus.  No reference was made to any disorder resulting 
from frozen feet.  During a private examination conducted in 
June 1996 evaluation of the extremities revealed no cyanosis, 
clubbing, or edema.  Evaluation of the veteran's vascular 
system revealed that the femoral pulses were 2+ bilaterally 
without bruits and the dorsalis pedis pulses were also 2+.  
The posterior tibial pulses were 1+.

VA clinical records reflect outpatient treatment during the 
1990s and 2000s for various disorders, including coronary 
artery disease and uncontrolled type II diabetes mellitus.  
There were no findings or diagnoses indicative of any 
residuals of cold injuries.  

Of record are several statements from the veteran's family 
members, and a friend who stated, essentially, that he had 
problems with his feet, including pain, burning, and 
discoloration due to his exposure to extreme cold while 
serving in Korea.  His daughter, a registered nurse, further 
stated that at the time of his 1996 cardiac surgery the 
attending nurse said that his blood vessels were so damaged 
by frostbite that it was not likely that sufficient healthy 
vessels could be found if further surgery was necessary.  

In a June 2001 statement, a private physician who treated the 
veteran for his cardiac condition in 1996 stated that during 
his surgery at that time, sufficient length of saphenous vein 
was not available below the knee to provide for material 
during the bypass surgery.  He further said that it was 
speculation as to whether this had any thing to do with the 
veteran's reported history of frostbite.  

On VA examination in May 2002, the veteran said that he had 
worked as a vehicle mechanic during the Korean War, was 
constantly exposed to sub-freezing temperature, and that his 
feet and legs were always cold and occasionally turned blue.  
He said that he never sought medical treatment or attention.  
He said that he had had chronic pain in the feet and legs 
ever since.  He also gave a history of diabetes mellitus.  

Evaluation revealed no evidence of edema, cyanosis or 
clubbing of the feet, but there was significant thickening, 
yellowish and friable toenails, especially on the great toes.  
There was no evidence of ulceration, blisters, erythema, or 
swelling.  There was also no evidence of amputation, or 
surgical scars on the legs, except for a coronary artery 
bypass graft scar on the medial left leg.  After examination 
and a review of the claims folder the diagnosis was chronic 
pain in the lower extremities, which the veteran related to 
cold exposure.  

The doctor commented, however, that there was no evidence of 
any significant sequelae to this exposure. , such as 
amputation, blisters, or skin discoloration.  The doctor 
opined that the veteran's pain and numbness in the lower 
extremities were most likely the result of diabetes mellitus.  
In conclusion the doctor believed that t was unlikely that 
the veteran's complaints were related to cold injury, but 
were most likely related to diabetes.  

During a May 2003 hearing at the RO, the veteran testified 
that he frequently worked as a mechanic during bitter cold 
weather while stationed in Korea.  He said that his feet 
would become numb with the cold and then would tingle, burn 
and hurt.  He did not believe that he ever got treatment for 
this problem, although he was assigned to a medical unit.  
After service his feet would continue to burn and be painful.  
His daughter related that she recalled that the veteran had 
problems with his feet while she was growing up and she said 
that these problems long preceded the onset of his diabetes.  

In a May 2003 statement, a VA nurse reported that the veteran 
had bilateral pitting edema of both lower extremities, 
including the feet.  He was also said to have onychomycosis 
of the feet, which could be due to diabetes, or to frost bite 
in Korea.  

                                              II.  Legal 
Analysis

Service connection will be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service. 38 C.F.R. § 3.303(d).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

The Court has held that when a veteran's service records are 
unavailable, VA has a heightened obligation to explain its 
findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the veteran. See Gregory v. Brown, 8 Vet. App. 563, 
570 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Although the veteran's service medical records are 
unavailable, the veteran has reported that he received no 
relevant treatment during service.  Therefore, the service 
medical records could provide little information with regard 
to his claim.

The veteran's testimony as to cold exposure during service, 
is credible, and consistent with wintertime service in Korea.  
However, this case turns on the question of whether the 
veteran has any current residuals of such cold exposure.  The 
record contains several opinions on this question, which the 
Board will consider in turn.

The reports of the veteran, his spouse, and an acquaintance 
are not competent in so far as they attempt to attribute 
current disability to cold exposure in service.  Lay persons 
lack the requisite medical expertise to express an opinion as 
to medical causation or diagnosis.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

These lay persons are competent to report, as they have, 
their observations of the veteran's symptoms and to report a 
continuity of symptomatology.  Id.  However, the credibility 
of the reports of a continuity of symptomatology is lessened 
by the fact that the veteran's initial claim for VA benefits 
and the March 1995 examination did not document the symptoms 
or continuity of symptomatology subsequently reported in the 
lay observations.

Perhaps the least probative medical opinion was provided by 
the veteran's daughter.  As a registered nurse she arguably 
has the requisite medical expertise to express a competent 
medical opinion as to causation and diagnosis.  Goss v. 
Brown, 9 Vet. App. 109, 113 (1996) (treating nurse's 
statement enough to well ground claim where nurse 
participated in the treatment of the veteran for symptoms of 
frostbite).cf. Black v. Brown, 10 Vet. App. 279 (1997) 
(statement of veteran's spouse, a nurse, not competent where 
there was no showing of expertise in the specific field at 
issue).  

The veteran's daughter, however, did not report that she had 
provided treatment to the veteran.  She reported what she was 
told by another nurse who had participated in the veteran's 
treatment, but this statement is medical hearsay, and of 
little, if any, probative value.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The May 2003 statement by a VA nurse practitioner notes the 
possibility of the veteran's symptoms being from diabetes or 
frozen feet, but provides no information as to the likelihood 
that frozen feet were the cause of current symptoms.  There 
is also no indication that the nurse practitioner reviewed 
the claims folder or was otherwise aware of the history 
documented in the claims folder.  For these reasons, the 
nurse practitioner's opinion is of limited probative value.

The June 2001 opinion by the private treating physician 
weighs against the veteran's claim.  The physician described 
the possibility of a link between current disability and 
frozen feet in service as "speculation in my mind."  
Speculation cannot serve to satisfy the requirement for 
medical evidence of a link between a current disability and 
an event in service.  Moffit v. Brown, 10 Vet App 214 (1997); 
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

The opinion of the VA examiner conducting the May 2002 
examination is also against the veteran's claim.  This 
opinion is the most probative, because it is the only opinion 
that was the product of an examination and a review of the 
claims folder; and is the only opinion accompanied by a 
rationale.

Because the most probative evidence is against a finding of 
current disability related to in-service cold exposure; the 
Board concludes that the evidence weighs against the claim.  
Therefore, the claim is denied.


ORDER

Service connection for residuals of frozen feet is denied.  



	                        
____________________________________________
	Mark D. Hindin.  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



